Pee Cubiam.
This case is before the court on a rule to show cause why a writ of mandamus should not issue to the building inspector in a zoning case, an agreed state of facts is submitted to the court, in writing, duly signed by the respective attorneys and filed. Upon reading and answering the facts we. are satisfied the cases controlled by the case of State v. Nutley, 99 N. J. L. 389; affirmed, 98 Id., 712, as being directly in point. A rule may be entered, therefore, directing a peremptory writ of mandamus to issue to the building inspector of the borough of Hawthorne, Passaic county.